Dear Senator Wilson:
This letter is in response to your request for an opinion of this office asking:
         Whether SB 601 authorized prosecutors the full amount of the additional compensation in 1984 or whether the amount of the additional compensation for prosecutors must be prorated in that year, as was explicitly provided for with respect to the other county officials who were authorized additional compensation by SB 601.
The section to which you refer is Section 56.790.1, RSMo Supp. 1984, effective August 13, 1984, which provides that in second class counties (to which you refer) not having facilities which are operated by the Department of Corrections and Human Resources with a total average yearly inmate population in excess of 2,000 persons, the additional compensation of the prosecuting attorney will be "ten thousand dollars per year". Since the law clearly states that the compensation is to be paid on an annual basis we are of the view that the compensation should be prorated for the year 1984.
In addition, we point out that, under Section 56.790.4 if the moneys which are collected and deposited would be exhausted by the payment of all claims allowed during any calendar year, the amount shall be prorated.
We understand that the position of the Office of Administration as stated in their letter to all County Clerks dated November 1, 1984, is consistent with the views that we express in this opinion. That is, the compensation provided the prosecuting attorneys for 1984 under such provisions is prorated for 1984 and is contingent upon appropriations and adequate funding in the Missouri Prosecuting Attorneys Fund.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General